Case: 11-30002     Document: 00511590279         Page: 1     Date Filed: 09/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 1, 2011
                                     No. 11-30002
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HERMAN TURLICH, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:02-CR-212-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Herman Turlich, Jr., appeals from the judgment of the district court
revoking his supervised release and sentencing him to 24 months of
imprisonment.         He argues that the district court erred by revoking his
supervised release instead of ordering him into a drug treatment program.
        The district court permissibly found that Turlich possessed and used
controlled substances. See United States v. Smith, 978 F.2d 181, 182 (5th Cir.
1992). Unless the district court found that he was eligible to be ordered into

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30002   Document: 00511590279     Page: 2   Date Filed: 09/01/2011

                                 No. 11-30002

drug treatment under 18 U.S.C. § 3583(d), revocation of supervised release was
mandatory. § 3583(g)(1). Turlich committed numerous violations of the terms
of his supervised release, twice testing positive for drug use, twice failing to
report to his probation officer, and incurring a state court conviction of simple
criminal damage to property. He did not merely fail a drug test. The district
court did not err by finding that no exception was warranted pursuant to
§ 3583(d). Because the district court did not apply the exception, the mandatory
revocation of supervised release was not an abuse of discretion. United States
v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995).
      AFFIRMED.




                                       2